DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed 5/17/21 & 3/18/22.
Claims 1-20 are presented for examination.
This application claims benefit of 63/027,203 filed on 05/19/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2015/0015275).
Re Claims 1, 13 and 19: Huang et al. teaches passive wireless antenna sensor for strain, temperature, crack and fatigue measurement, which includes a signal parameter measuring device (¶ 39-46+); a reader housing {herein reader 24} (see fig.# 12); a computing device electrically connected to the signal parameter measuring device (¶ 45+); a plurality of reader antennas {herein antennas 62 & 66} disposed within the reader housing and electrically connected to the signal parameter measuring device, wherein the plurality of reader antennas comprises a first reader antenna for signal output and a second reader antenna for signal input (see fig. #11; ¶ 83+); wherein the signal parameter measuring device is configured to sweep frequencies over a range of frequencies to acquire signal parameters for the at least one wireless resonant sensor (¶ 10-11+, 77-83+); wherein the computing device is configured to determine changes in resonant frequency of the at least one wireless resonator sensor based on the signal parameters (¶ 45-50+). Huang et al. also teaches determining at the computing device change in resonant frequency or transmission loss magnitude for the resonant sensor from the transmission loss data acquired using the resonant sensor reader (¶ 49+).
Re Claim 2: Huang et al. teaches method and apparatus, wherein the reader housing is sized and shaped for placement against a surface of a vessel in which a chemical or biological process is occurring (see fig.# 12).
Re Claim 5: Huang et al. teaches method and apparatus, wherein the system has a first mode of operation for calibration and a second mode of operation for data collection {herein data acquisition}, wherein in the first mode of operation background noise is rejected and a range of frequencies to scan is determined (¶ 110-111+).
Re Claim 7: Huang et al. teaches method and apparatus, wherein the plurality of reader antennas have an external grounding point 12 (¶ 10-12+, 42+).
Re Claim 8: Huang et al. teaches method and apparatus, wherein the computing device is configured to extract resonant frequency, magnitude of signal loss from transmission loss data or reflection (S21 or S11) (¶ 39+).
Re Claim 9: Huang et al. teaches method and apparatus, wherein the computing device is further configured to determine dip frequency and dip magnitude from transmission loss data (¶ 46+).
Re Claim 10: Huang et al. teaches method and apparatus, wherein the signal parameter measuring device is a vector network analyzer (VNA) (¶ 85-93+).
Re Claim 11: Huang et al. teaches method and apparatus, wherein the computing device is configured to communicate with a plurality of sensor readers and wherein a first of the plurality of the sensor readers comprises the plurality of reader antennas and the signal parameter measuring device (¶ 12+, 57+).
Re Claim 12: Huang et al. teaches method and apparatus, further comprising a display operatively connected to the computing device and wherein the computing device is configured to display on the display a run-time {herein a real-time digital signal processing program 228} associated with reactions of each of the plurality of sensor readers (¶ 111-126+).
Re Claim 14: Huang et al. teaches method and apparatus, further comprising wirelessly communicating the transmission loss data or edge computed transfer function results to a remote location (¶ 101+).
Re Claim 17: Huang et al. teaches method and apparatus, wherein the calibrating the resonant sensor reader for reading the resonant sensor provides for determining the range of frequencies (¶ 110+, 130+).
Re Claim 18: Huang et al. teaches method and apparatus, wherein the resonant sensor reader is one of a plurality of resonant sensor readers and wherein the computing device is operatively connected to each of the plurality of resonant sensor readers (¶ 52-64+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0015275) in view Macdonald et al. (US 2020/0011811).
The teachings of Huang et al. have been discussed above. Huang et al. teaches a structure 20 (¶ 44+).
Huang et al. fails to specifically teach a main housing, the computing device disposed within the main housing.
Macdonald et al. resonant sensing device, comprising a main housing, the computing device disposed within the main housing (¶ 76+, 106+).
In view of Macdonald et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Huang et al. a main housing, the computing device disposed within the main housing so as to provide an enclosure for holding/securing all the equipment/devices facilitating the testing/reading process.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0015275) in view Macdonald et al. (US 2020/0011811).
The teachings of Huang et al. have been discussed above. Herein Huang et al. discloses that reference 5,970,393 teaches wireless communication for sensing and actuation purposes} (¶ 6+).
Huang et al. fails to specifically teach wirelessly communicating the transmission loss data or edge computed transfer function results to a remote location.
Macdonald et al. teaches resonant sensing device, which includes wirelessly communicating the transmission loss data or edge computed transfer function results to a remote location (¶ 100-105+). 
In view of Macdonald et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Huang et al. wirelessly communicating the transmission loss data or edge computed transfer function results to a remote location so as to enable means of wirelessly communicating and/or transferring data to a different site/station for monitoring/tracking and/or storing processing results. 
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0015275) in view Macdonald et al. (US 2020/0011811).
The teachings of Huang et al. have been discussed above.
Huang et al. fails to specifically teach that the resonant sensor is mounted to a bioreactor and wherein the change in resonant frequency is associated with a biological process occurring within the bioreactor.
Macdonald et al. teaches resonant sensing device, wherein the resonant sensor 14 is mounted to a bioreactor 250 and wherein the change in resonant frequency is associated with a biological process occurring within the bioreactor (¶ 80-88+).
In view of Macdonald et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Huang et al. that the resonant sensor is mounted to a bioreactor and wherein the change in resonant frequency is associated with a biological process occurring within the bioreactor so as to provide efficient biological filtration.
Claim(s) 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0015275) in view Macdonald et al. (US 2020/0011811).
The teachings of Huang et al. have been discussed. Huang et al. discloses in fig.# 12 and experimental setup 80.
Huang et al. fails to specifically teach a display operatively connected to the computing device and wherein the computing device is configured to display on the display a characteristic of the biological or chemical process occurring within the vessel.
Macdonald et al. teaches resonant sensing device, which includes a display 480 operatively connected to the computing device and wherein the computing device is configured to display on the display a characteristic of the biological or chemical process occurring within the vessel (see fig.# 4, ¶ 92-104+)
In view of Macdonald et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Huang et al. a display operatively connected to the computing device and wherein the computing device is configured to display on the display a characteristic of the biological or chemical process occurring within the vessel so as to output a visual description and analysis of the test results and processing data. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach the computing device is configured to determine changes in resonant frequency of the at least one wireless resonator sensor based on the signal parameters and apply a transfer function to one of changes in resonant frequency and changes in transmission loss to determine at least one physical characteristic associated with a chemical or biological process occurring within a vessel associated with the at least one wireless resonant sensor. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Potyrailo et al. (US 2016/0125210) teaches disposable multivariable sensing device having radio frequency based sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. STEVE PAIK can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2876